DETAILED ACTION 
The present application, filed on 1/26/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 3, 6-8, 10, 13-15, 17-19 are amended
b.  Claims 4 are cancelled 

Overall, Claims 1-3, 5-20 are pending and have been considered below.     


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 5/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a trade promotion token to a wallet application; detecting, delivery of the trade promotion token by a retailer node on a blockchain; invoking the blockchain smart contract; executing a blockchain transaction; committing the blockchain transaction to the blockchain ledger. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at providing trade promotions based on product exploration data (i.e. product exploration-based promotion). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving a product identifier; creating a promotional plan; updating the AI model and regenerate the promotional plan. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, creating a promotional plan are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while updating the AI model and regenerate the promotional plan are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the trade promotion token; the blockchain transaction. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

 (C) Finally, recited computing elements, i.e. processor; memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving a product identifier; creating a promotional plan; updating the AI model and regenerate the promotional plan. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, creating a promotional plan are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while updating the AI model and regenerate the promotional plan are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the trade promotion token; the blockchain transaction. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

 (C) Finally, the recited computing elements of the independent claims are: processor; memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detect an unused trade promotion token. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claims 10, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: update an expiration timestamp of the unused trade promotion token. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 5 (which is repeated in Claims 12, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: updating the promotional plan. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claims 13, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detect access of the trade promotion token by a consumer node. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transferring incentive assets to both retailer node and manufacture node of the manufacturer. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network,” which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transfer the incentive assets. The limitation has been already found in Step 2A Prong One to be part of the identified abstract idea.

Dependent Claim 11 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the trade promotion token; the promotion plan. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig8 and [0159]-[0168], including among others: processing unit; i/o interfaces; display; external devices; network adapter; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-3, 5-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 8, 15 have been amended by Applicant to include the limitation “trade promotion token from the mobile application running on the user device.”  The specification discloses at [0014] “… detecting a delivery of a trade promotion token by a retailer node on a blockchain …” The specification does not disclose: “… delivery of the trade promotion token from the mobile application running on the user device …”
Therefore, the limitation has no support in the specification, drawings or initial set of claims. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Allouche (US 2019/0251593).   
Regarding Claims 1, 8, 15 – Mossoba first embodiment discloses: A system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: {see at least fig2, rc210, rc230}     
	receiving, via a host of a mobile application, a product identifier scanned by a user device that includes the mobile application running therein, {see at least fig1, rc120, [0051] … the merchant node 120 may include interface components, which may provide interfaces to one or more input devices, such as one or more keyboards, mouse devices, touch screens, track pads, trackballs, scroll wheels, digital cameras, microphones, sensors, scanners, and the like …; fig, rc110, [0055] the customer device 110 may have some or all of the components of the merchant node 120 (reads on product identifier scannable by user device)}    
	detecting delivery of the trade promotion token from the mobile application running on the user device to the blockchain ledger; and {see at least [0039] Each customer device 110 may also transfer virtual currency to any other customer device 110 (e.g., a transfer of currency from the customer device 110A to the customer device 110B). Whenever a transaction or redemption of any virtual currency occurs within the system 100, the merchant node 120 responsible for the transaction or redemption of currency may send a transaction or redemption receipt to one or more of the unaffiliated merchant nodes 120 in order to record the transaction, where the respective unaffiliated merchant node 120 may store the transaction or redemption on a merchant database 122 (e.g., each merchant node 120A corresponds to a respective merchant database 122A). (virtual currency reads on promotion token from user device to ledger for merchant)}  
in response to detection of the delivery of the trade promotion token to the blockchain ledger, 
executing a blockchain transaction via the invoked blockchain smart contract which transfers an incentive token to a blockchain node of the blockchain ledger and {see at least fig3, rc320, rc330, fig5, rc520, [0066]-[0068] incentive transferred to blockchain node of the ledger} 
committing the blockchain transaction to the blockchain ledger; and {see at least fig3, rc320, rc330, fig5, rc520, [0066]-[0068] incentive and transaction information transferred to blockchain node of the ledger}     

Mossoba does not disclose, however, Isaacson discloses:   
	generating, via a blockchain smart contract, a trade promotion token based on the created promotional plan and providing the trade promotion token to the mobile application on the user device; {see at least [0586] coupon, discount (reads on promotion token) if items are purchased (reads on exploration of product); [0186] digital wallet; [0229] pay wallet; fig17F, fig17G, rc1786, [0410] digital wallet)    
invoking the blockchain smart contract on the blockchain ledger and {see at least [0721] a smart contract can be used for all or part of transactions} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba to include the elements of Isaacson.  One would have been motivated to do so, in order to make the trade promotion readily accessible for the buyer.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba evidently discloses benefiting from a trade promotion token.  Isaacson is merely relied upon to illustrate the functionality of providing a promotion token to a wallet in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as providing a promotion token to a wallet are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, as well as Isaacson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba / Isaacson.

Mossoba, Isaacson does not disclose, however, Allouche discloses: 
	creating, by execution of an artificial intelligence (AI) model, a promotional plan based on the product identifier scanned by the device and pre-arranged trade promotions of a manufacturer; {see at least fig12, fig13, [0179]-[0183] process of generating advertising campaigns; [0090] product or service; [0096] budget (reads on trade promotion plan) (reads on promotional plan based on product and manufacturer trade promotions); [0013] targeted campaigns using AI recommendation engines; [0195]-[0197] artificial intelligence and machine learning modules}   
updating the AI model and regenerate the promotional plan based on data obtained of the consumption of the trade promotion token. {see at least [0082] lead attributes updated with the time; fig8, rc875, [0150] perform updates to the campaign; [0195]-[0197] artificial intelligence and machine learning modules; [0177] machine learning, artificial intelligence; automatic updates, possibly by AI; [0184] a successful experiment may be updated …}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson to include the elements of Allouche.  One would have been motivated to do so, in order to prepare for an effective promotion.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson evidently discloses benefiting from a trade promotion token.  Allouche is merely relied upon to illustrate the functionality of creating a promotional plan in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as creating a promotional plan are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, as well as Allouche would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson / Allouche.

Regarding Claims 6, 13, 18 – Mossoba, Isaacson, Allouche discloses the limitations of Claims 1, 8, 15. Mossoba further discloses:  wherein the instructions further cause the processor to 
	detect access of the trade promotion token by the user device. {see at least fig6, rc630, rc640, rc650, [0073]-[0076] customer decides to redeem (reads on access to trade promotion token}    

Regarding Claims 7, 14 – Mossoba, Isaacson, Allouche discloses the limitations of Claims 1, 8. Mossoba further discloses:  wherein the instructions further cause the processor to 
	transferring incentive assets to both a retailer node and manufacturer node of the blockchain ledger in response to execution of the blockchain transaction.  {see at least fig6, rc610, [0070] currency units … incentives for purchases; fig3, rc320, rc330, fig5, rc520, [0066]-[0068] incentive and transaction information transferred to blockchain node of the ledger }  

Regarding Claim 19 – Mossoba, Isaacson, Allouche discloses the limitations of Claim 18. Mossoba further discloses:  wherein the instructions further cause the processor to 
	transfer the incentive assets to the retailer manufacturing node in response to the access of the trade promotion token by the computing device of the user. {see at least fig1, rc120A, rc120B; fig6, rc660, [0076] sending receipt (reads on transferring incentive assets}   


Claims 2-3, 5, 9-10, 12, 16-17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Allouche (US 2019/0251593), in view of Prorock et al (US 2005/0171841).  
Regarding Claims 2, 9, 16 – Mossoba, Isaacson, Allouche discloses the limitations of Claims 1, 8, 15. Isaacson further discloses:  
	… of one or more of an online shopping session and a mobile shopping session. {see at least [0142] simplifying online purchases; [0154] online purchases; [0194] texting (reads on mobile shipping session)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Allouche to include additional elements of Isaacson.  One would have been motivated to do so, in order to extend the process to a new area, i.e. the mobile online shopping. In the instant case, Mossoba, Isaacson, Allouche evidently discloses benefiting from a trade promotion token.  Isaacson is merely relied upon to illustrate the additional functionality of mobile online shopping in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Mossoba, Isaacson, Allouche does not disclose, however Prorock discloses:  wherein the instructions further cause the processor to 
	detect an unused trade promotion token ... {see at least [0010]-[0011], [0027], [0030] unused coupons stored in pool of unused coupons}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Allouche to include the elements of Prorock.  One would have been motivated to do so, in order to use unused trade promotion tokens.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson, Allouche evidently discloses benefiting from a trade promotion token.  Prorock is merely relied upon to illustrate the functionality of detecting an unused trade promotion token in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as detecting an unused trade promotion token are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, Allouche, as well as Prorock would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson, Allouche / Prorock. 

Regarding Claims 3, 10, 17 – Mossoba, Isaacson, Allouche, Prorock discloses the limitations of Claims 2, 9, 16. Prorock further discloses:  wherein the instructions further cause the processor to 
	update an expiration timestamp of the unused trade promotion token on the blockchain ledger. {see at least [0027], [claim11], [claim22] changing/modifying expiration date}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Allouche, Prorock to include additional elements of Prorock.  One would have been motivated to do so, in order to use unused trade promotion tokens.  In the instant case, Mossoba, Isaacson, Allouche, Prorock evidently discloses benefiting from a trade promotion token.  Prorock is merely relied upon to illustrate the additional functionality of updating the expiration of a trade promotion token in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 5, 12, 20 – Mossoba, Isaacson, Allouche discloses the limitations of Claims 1, 8, 15.  Allouche further discloses: wherein the method further comprises
updating a promotion plan via execution of the AI model based on additional product exploration data of the user {see at least [0082] lead attributes updated with the time; fig8, rc875, [0150] perform updates to the campaign; [0195]-[0197] artificial intelligence and machine learning modules; [0177] machine learning, artificial intelligence; automatic updates, possibly by AI; [0184] a successful experiment may be updated …}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Allouche to include additional elements of Allouche.  One would have been motivated to do so, in order to keep the promotion plan effective over time.  In the instant case, Mossoba, Isaacson, Allouche evidently discloses benefiting from a trade promotion token. Allouche is merely relied upon to illustrate the additional functionality of updating a promotion plan in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Allouche (US 2019/0251593), in view of Sandman et al (US 2017/0221127).  
Regarding Claim 11 – Mossoba, Isaacson, Allouche discloses the limitations of Claims 1, 8, 15. Mossoba, Isaacson, Allouche does not disclose, however Sandman discloses: 
	wherein the trade promotion token is generated based on the created promotion plan. {see at least fig2, rc200, [0022] create a project about recommending products (reads on promotions based on a promotion plan}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Allouche to include the elements of Sandman.  One would have been motivated to do so, in order to achieve better results through planning.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson, Allouche evidently discloses benefiting from a trade promotion token.  Sandman is merely relied upon to illustrate the functionality of a promotion based on a promotion plan in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as promotion based on a promotion plan are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, Allouche, as well as Sandman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson, Allouche / Sandman. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “This process is novel in the art of blockchain as smart contracts are not conventionally able to trigger an additional blockchain transaction. In other words, while smart contracts may execute a single blockchain transaction, blockchain smart contracts do not conventionally initiate a second blockchain transaction in response to a first blockchain transaction.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.   

Applicant submits “As an initial matter, Claim 1 recites a process of updating the AI model based on the host system's (the AI model) predictions and consumptions. This is a clear practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
A “practical application,” in the context of the eligibility analysis, has been defined in the 2019 PEG, 2019 Revised PEG and MPEP 2106.05. A summary follows here below: 
Identified abstract ideas are not integrated into a practical application when – (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 

Applicant submits “If the Office does not believe updating an AI model based on predictions and consumptions is a practical application, Applicant respectfully requests that the Office provide a detailed rationale as to how such a feature is considered "ineligible subject matter."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “Such automated invocation of a blockchain smart contract is new in the field of blockchain networks, and it enables the blockchain network to automate the entire learning and execution process, as well as the blockchain update process.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.   

Applicant submits “Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of promotions. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office action does not allege that the solution to the problem of promotions disclosed by the instant application is conventional.   

Applicant submits “Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Numerous claim limitations is not a condition to integrate an identified abstract idea into a practical application (see 2019 PEG, 2019Revised PEG, MPEP 2106.05) 
Claiming a “real-world benefit through computing solutions” is not a condition to integrate an identified abstract idea into a practical application (see 2019 PEG, 2019Revised PEG, MPEP 2106.05)   

Applicant submits “Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2B:   
When the independent and dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that Cella does not disclose limitations of the independent claims. Examine agrees. However, Allouche discloses:   
	creating, by execution of an artificial intelligence (AI) model, a promotional plan based on the product identifier scanned by the device and pre-arranged trade promotions of a manufacturer; {see at least fig12, fig13, [0179]-[0183] process of generating advertising campaigns; [0090] product or service; [0096] budget (reads on trade promotion plan) (reads on promotional plan based on product and manufacturer trade promotions); [0013] targeted campaigns using AI recommendation engines; [0195]-[0197] artificial intelligence and machine learning modules}   
updating the AI model and regenerate the promotional plan based on data obtained of the consumption of the trade promotion token. {see at least [0082] lead attributes updated with the time; fig8, rc875, [0150] perform updates to the campaign; [0195]-[0197] artificial intelligence and machine learning modules; [0177] machine learning, artificial intelligence; automatic updates, possibly by AI; [0184] a successful experiment may be updated …}   

updating a promotion plan via execution of the AI model based on additional product exploration data of the user {see at least [0082] lead attributes updated with the time; fig8, rc875, [0150] perform updates to the campaign; [0195]-[0197] artificial intelligence and machine learning modules; [0177] machine learning, artificial intelligence; automatic updates, possibly by AI; [0184] a successful experiment may be updated …}    
Therefore, Allouche discloses the claim limitations. 

Applicant submits “Cella fails to cure the admitted deficiencies of Mossoba with respect to Claim 1, because Cena fails to describe or suggest, ''receiving, via a host of a mobile application, a product identifier scanned by a user device that includes the mobile application running therein; creating, by execution of an artificial intelligence (AI) model, a promotional plan based on the product identifier scanned by the user device and pre-arranged trade promotions of a manufacturer."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Mossoba discloses:   
	receiving, via a host of a mobile application, a product identifier scanned by a user device that includes the mobile application running therein, {see at least fig1, rc120, [0051] … the merchant node 120 may include interface components, which may provide interfaces to one or more input devices, such as one or more keyboards, mouse devices, touch screens, track pads, trackballs, scroll wheels, digital cameras, microphones, sensors, scanners, and the like …; fig, rc110, [0055] the customer device 110 may have some or all of the components of the merchant node 120 (reads on product identifier scannable by user device)}    

	Allouche discloses: 
	creating, by execution of an artificial intelligence (AI) model, a promotional plan based on the product identifier scanned by the device and pre-arranged trade promotions of a manufacturer; {see at least fig12, fig13, [0179]-[0183] process of generating advertising campaigns; [0090] product or service; [0096] budget (reads on trade promotion plan) (reads on promotional plan based on product and manufacturer trade promotions); [0013] targeted campaigns using AI recommendation engines; [0195]-[0197] artificial intelligence and machine learning modules}   

	Therefore, Mossoba, Allouche discloses the claim limitations. 

Applicant submits “Cella further fails to render obvious the features of Claim 1, because Cella fails to describe or suggest, "detecting delivery of the trade promotion token from the mobile application to the blockchain ledger; in response to detection of the delivery of the trade promotion token to the blockchain ledger, invoking the blockchain smart contract on the blockchain ledger and executing a blockchain transaction which transfers an incentive token to a blockchain node of the blockchain ledger and committing the blockchain transactions to the blockchain ledger; and updating the AI model and regenerate the promotional plan based on data obtained from the consumption of the trade promotion token."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Mossoba discloses: 
	detecting delivery of the trade promotion token from the mobile application running on the user device to the blockchain ledger; and {see at least [0039] Each customer device 110 may also transfer virtual currency to any other customer device 110 (e.g., a transfer of currency from the customer device 110A to the customer device 110B). Whenever a transaction or redemption of any virtual currency occurs within the system 100, the merchant node 120 responsible for the transaction or redemption of currency may send a transaction or redemption receipt to one or more of the unaffiliated merchant nodes 120 in order to record the transaction, where the respective unaffiliated merchant node 120 may store the transaction or redemption on a merchant database 122 (e.g., each merchant node 120A corresponds to a respective merchant database 122A). (virtual currency reads on promotion token from user device to ledger for merchant)}    

Allouche discloses: 
executing a blockchain transaction via the invoked blockchain smart contract which transfers an incentive token to a blockchain node of the blockchain ledger and {see at least fig3, rc320, rc330, fig5, rc520, [0066]-[0068] incentive transferred to blockchain node of the ledger} 
committing the blockchain transaction to the blockchain ledger; and {see at least fig3, rc320, rc330, fig5, rc520, [0066]-[0068] incentive and transaction information transferred to blockchain node of the ledger}     

Therefore, Mossoba, Allouche discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622